On Petition for Rehearing.
Opinion Extended.
Mr. Justice Holland.
Our first consideration of this case resulted in a determination that the real question involved is moot. Plaintiffs in error, in their petition for rehearing, concede that the question of eviction is moot, and has been since April 30, 1949. However, they claim that the effect *72of the original opinion dismissing the writ of error is to deprive them of the possibility of recovering damages by reason of defendant in error remaining on the .premises for the extended term of two years, as ordered by the trial court, if such order was erroneous.
We are inclined to consider the position of plaintiffs in error, and, accordingly, the order of dismissal of the writ of error is vacated.
The trial court aptly expressed its conclusions of the law in the following language:
“1. That the typewritten clause contained in said lease, Exhibit G, and hereinabove set forth providing for sixty days written notice ‘to vacate or to be vacated’ takes precedence over the printed ‘tenant at will’ clause contained in said lease.
“2. That the sixty day clause is in legal effect, an agreement for an extension of the lease for a further term of two years, if no written notice is given by either party to said lease, at least sixty days before the expiration date stated in said lease, to wit: April 30, 1947.
“3. ■ That no written notice having been given by either party to the other, sixty days prior to April 30, 1947, the lease was and is automatically extended to April 30, 1949, under the same terms and conditions as contained in said written lease, Exhibit G, save and except, the sixty day notice clause which by its terms applies only, to the expiration date mentioned in the lease, to wit, April 30, 1947.
“4. That the plaintiff has performed all terms and conditions, in said lease imposed upon plaintiff to be performed thereby.”
There is nothing ambiguous as to the intention of the parties as expressed in the typewritten clause contained in the lease. This was a mutual covenant that could be enforced by either party thereto. This clause covered-the acts of the parties in a negative way. Failure of either party to give the required notice was tantamount to, and had the effect of, a covenant of renewal *73of the lease for another term on the same conditions as contained in the original lease. Failure, therefore, on the part of plaintiffs in error to give the sixty-day notice as provided, was in effect a consent to a renewal of the original lease. Plaintiffs in error were otherwise bound under the facts in the case, which we do not now deem necessary to consider.
The judgment is right, and is affirmed.
Mr. Justice Alter and Mr. Justice Moore concur.